Order entered October 22, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00847-CV

  WILLIAM BRUCE SHERRILL, D.D.S. AND SHAW & SHERILL, D.D.S., Appellants

                                             V.

                             BUFFIE G. WILLIAMS, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-10538

                                         ORDER
       We GRANT appellee’s October 17, 2014 unopposed motion for extension of time to file

brief and ORDER the brief be filed no later than November 3, 2014.


                                                    /s/   ADA BROWN
                                                          JUSTICE